Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Notice of Allowance is in response to amendments and arguments received April 19, 2022. 
Claims 1, 4, 5, 7, 10, 13, 14, 16, 19, and 21-23 are amended. Claims 1, 4, 5, 7-10, 13, 14, 16-19, and 21-25 are pending and have been found allowable.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 19, 2022 has been entered.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Applicant has overcome the 101 rejection because Applicant's claims as amended do not recite an abstract idea that is a mental process, a certain method of organizing human activity, or a mathematical relationship.  Rather, the claims recite a "method for implementing a block chain node device" which includes steps of receiving a smart contract and side car contract, determining when modifications can be updated based on other data, and, eventually, synchronizing the blockchain devices with the updated one or more modifications data. This is not a mental process because despite occasional terms such as contract being used, which often involve mental steps, the claim language is directed to steps between smart contracts, block chain nodes, and a blockchain ledger.  Likewise this is not a certain method of organizing human activity or a mathematical relationship for the same reason: the claim language has removed the elements nearly entirely which would define an abstract idea.  Therefore, the claims do not recite an abstract idea.
If the claims were argued to have an abstract idea, though, the claims would recite a practical application of an abstract idea.  This is because the elements of 
establishing a link between an external database external to a block chain node device managed and operated by an organization and a local database via a communication network; receiving a smart contract from the local database, the smart contract comprising a digital model 
hosting the received smart contract on a block chain ledger; receiving a side car contract from the external database, the side car contract comprising a digital addendum
wherein the external database is embedded within an authority data source that stores the new data, wherein the side car contract is received from the authority data source, and wherein the side car contract is programmatically configured to obtain entitlement data from the authority data source via the communication network
causing a graphical user interface (GUI) to report the one or more terms of the contract according to the one or more modifications in the side car contract in response to one or more received requests
recording one or more updates data to the one or more of the modifications data based on the determination that one or more of the modifications data should be updated; and causing the graphical user interface (GUI) to report the one or more terms of the contract according to the updated one or more modifications data in the side car contract in response to one or more received requests
establishing a link between a plurality of block chain devices; and synchronizing the plurality of block chain devices with the updated one or more modifications data in the side car contract, wherein the block chain ledger is a distributed block chain ledger and the method further includes: communicating, by the block chain node device, across the communication network to maintain the distributed block chain ledger with a list of data records that each refer to previous records to reduce tampering and revision, wherein content of the block chain ledger is formed by integrating the smart contract and the side car contract that digitally models
managing the block chain ledger at least by three authority data sources; and publishing the smart contract by a computing device associated with the at least three authority data sources.
In combination, are not merely apply it limitations, nor are they field of use or insignificant extra solution activities.  For instance, there are a combination of specific steps claimed including establishing a link between a plurality of block chain devices and synchronizing the plurality of block chain devices with the updated one or more modifications data.  Modifications data which was determined should be updated through a previous process.  Then, by the block chain node device, communicating across the communication network to maintain the distributed block chain ledger with a list of data records that each refer to previous records.  Finally, the content of the block chain ledger is formed by integrating the smart contract and side car contract.  These elements are not merely applied to an abstract idea but rather integrate any alleged abstract idea into specific blockchain, smart contract, and related device elements.  Therefore, for these reasons, Applicant has not merely recited an abstract idea and then recited instructions to apply the abstract idea to a computer.  

Per the 103, Applicant has overcome the best available prior art through amendment.  
Per Cuomo et al., US PGPUB 2018/0268491 A1, Cuomo does not teach the limitations relied upon Bathen et al., US PGPUB 2018/0343175 A1, to teach, such as receiving a side car contract from the external database, the side car contract comprising a digital addendum to the smart contract and one or more modifications data to one or more terms of the contract… Cuomo further does not teach and managing the block chain ledger at least by three authority data sources; and publishing the smart contract by a computing device associated with the at least three authority data sources.
Likewise, Bathen does not teach managing the block chain ledger at least by three authority data sources; and publishing the smart contract by a computing device associated with the at least three authority data sources.  Applicant argues that Bathen teaches "change proposal is identified first and then determined whether it complies with authoritative source."  This is in apparent contrast to Applicant's claims to "obtain entitlement data from the authority data source via the communication network; and determine when the one or more modifications should be updated based on the obtained entitlement data."  Examiner responds that both Applicant and Bathen obtain/identify a modification/change proposal  and then determine whether it complies.  Applicant's argument is unpersuasive because Applicant has not explained what is apparently distinct about "identifying" a change proposal from "obtaining" entitlement data.  Then, in both, a determination is made to see whether something complies.  Therefore, this particular combination of steps is still taught by Bathen.  
But, because Bathen does not teach managing the block chain ledger at least by three authority data sources; and publishing the smart contract by a computing device associated with the at least three authority data sources, Bathen does not teach all the limitations of Applicant's claims. 
Pierce et al., US Pat No. 10,417,217 B2, teaches in col 28 ln 20-27 that rule validation changes can be authorized by "two or more parties," which teaches three parties, but this does not teach managing the block chain ledger at least by three authority data sources; and publishing the smart contract by a computing device associated with the at least three authority data sources because the parties are not managing the block chain ledger and the parties are not data sources.
Therefore, Applicant has overcome the 103 rejection through amendment because the best available prior art does not teach all the amendments of Applicant's claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD W. CRANDALL whose telephone number is (313)446-6562. The examiner can normally be reached M - F, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD W. CRANDALL/Examiner, Art Unit 3689